Title: From James Madison to John Armstrong, 26 March 1805
From: Madison, James
To: Armstrong, John


Sir,
Department of State March 26. 1805
Your account dated 25th December last, which has not been examined at the Treasury for want of the vouchers, containing a charge for Office furniture, it is necessary to apprize you that such an allowance has never been made and cannot therefore at the Treasury, be admitted.
The Commissioners under the Louisiana Convention have deposited with Mr Skipwith the papers, furniture and utensils of their Board. The papers may very properly be placed in Mr Skipwith’s office, but the rest, except such as you may think it would be improper to sell, as their seal, copper plate &c may be disposed of under your direction and the proceeds accounted for to you.
The affair of the capture of the Paulina having been the subject of a correspondence between Mr Livingston and the Austrian Minister, I have thought it necessary to furnish you with the inclosed copy of my letter to Mr Pinckney, who had received a similar application in the same case. The principles of this answer may be repeated by you.
Mr Lewis, whose case was sent to Mr Livingston in my letter of Octr. 1803, has become very anxious respecting its fate. Be pleased therefore to enable me to satisfy him. Another case of unjust capture is contained in the inclosed memorial relative to the Brig Friendship, Smith, Master: my views on the subject you will find in the inclosed letter in answer to it. I have the honor to be &c
James Madison

P.S. The charge of a Commission of 5 ⅌Cent by the Consuls on their expenditures is authorized by usage in cases where no interest is charged.

